UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of earliest event reported: October 5, 2007 AMR CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-8400 75-1825172 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4333 Amon Carter Blvd. Fort Worth, Texas 76155 (Address of principal executive offices) (Zip code) (817) 963-1234 (Registrant's telephone number) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events AMR Corporation is filing herewith a press release issued on October 2, 2007 by American Airlines, Inc. as Exhibit 99.1, which is included herein.This press release was issued to report September traffic for American Airlines, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMR CORPORATION /s/ Kenneth W. Wimberly Kenneth W. Wimberly Corporate Secretary Dated:October 5, 2007 EXHIBIT INDEX Exhibit Description 99.1 Press Release Exhibit 99.1 CONTACT: Tim Wagner Corporate Communications Fort Worth, Texas 817-967-1577 corp.comm@aa.com FOR RELEASE: Tuesday, Oct. 2, 2007 AMERICAN AIRLINES REPORTS SEPTEMBER TRAFFIC FORT WORTH, Texas – American Airlines, the world’s largest airline and a founding member of the oneworld® Alliance, reported a September load factor of 78.4 percent – an increase of 2.9 points compared to the same period last year.Traffic increased 2.4 percent year over year as capacity decreased 1.4 percent. Domestic traffic increased 2.1 percent year over year on 0.6 percent less capacity.International traffic increased by 2.8 percent relative to last year on a capacity decrease of 2.8 percent. American boarded 7.5 million passengers in September. About American Airlines American Airlines is the world's largest airline.American, American Eagle and the AmericanConnection® airlines serve 250 cities in over 40 countries with more than 4,000 daily flights.The combined network fleet numbers more than 1,000 aircraft.American's award-winning Web site, AA.com, provides users with easy access to check and book fares, plus personalized news, information and travel offers.American Airlines is a founding member of the oneworld® Alliance, which brings together some of the best and biggest names in the airline business, enabling them to offer their customers more services and benefits than any airline can provide on its own.Together, its members serve nearly 700 destinations in over 140 countries and territories.American Airlines, Inc. and American Eagle Airlines, Inc. are subsidiaries of AMR Corporation.AmericanAirlines, American Eagle, the AmericanConnection® airlines, AA.com and AAdvantage are registered trademarks of American Airlines, Inc. (NYSE: AMR) Detailed traffic and capacity data are on the following page. AMERICAN AIRLINES PASSENGER DIVISION COMPARATIVE PRELIMINARY TRAFFIC SUMMARY EXCLUDES CHARTER SERVICES September 2007 2006 CHANGE REVENUE PASSENGER MILES (000) SYSTEM 10,846,568 10,596,816 2.4 % D.O.T. DOMESTIC 6,886,511 6,743,917 2.1 INTERNATIONAL 3,960,057 3,852,899 2.8 ATLANTIC 1,821,976 1,798,872 1.3 LATIN AMERICA 1,672,100 1,531,672 9.2 PACIFIC 465,981 522,355 - 10.8 AVAILABLE SEAT MILES (000) SYSTEM 13,829,988 14,028,909 -1.4 % D.O.T. DOMESTIC 8,833,819 8,887,014 -0.6 INTERNATIONAL 4,996,169 5,141,895 -2.8 ATLANTIC 2,214,843 2,239,202 -1.1 LATIN AMERICA 2,223,156 2,181,993 1.9 PACIFIC 558,170 720,701 -22.6 LOAD FACTOR SYSTEM 78.4 % 75.5 % 2.9 Pts D.O.T. DOMESTIC 78.0 75.9 2.1 INTERNATIONAL 79.3 74.9 4.4 ATLANTIC 82.3 80.3 2.0 LATIN AMERICA 75.2 70.2 5.0 PACIFIC 83.5 72.5 11.0 PASSENGERS BOARDED 7,514,091 7,262,089 3.5 % SYSTEM CARGO TON MILES (000) 172,321 187,484 -8.1 % AMERICAN AIRLINES PASSENGER DIVISION COMPARATIVE PRELIMINARY TRAFFIC SUMMARY EXCLUDES CHARTER SERVICES YEAR-TO-DATE September 2007 2006 CHANGE REVENUE PASSENGER MILES (000) SYSTEM 104,511,390 106,208,987 -1.6 % D.O.T. DOMESTIC 67,954,559 69,146,813 -1.7 INTERNATIONAL 36,556,830 37,062,174 -1.4 ATLANTIC 15,099,291 15,461,408 -2.3 LATIN AMERICA 17,241,113 16,706,753 3.2 PACIFIC 4,216,427 4,894,013 -13.8 AVAILABLE SEAT MILES (000) SYSTEM 127,577,744 131,825,325 -3.2 % D.O.T. DOMESTIC 81,377,832 84,244,940 -3.4 INTERNATIONAL 46,199,912 47,580,385 -2.9 ATLANTIC 18,862,166 19,087,317 -1.2 LATIN AMERICA 22,288,142 22,195,100 0.4 PACIFIC 5,049,604 6,297,969 -19.8 LOAD FACTOR SYSTEM 81.9 % 80.6 % 1.3 Pts D.O.T. DOMESTIC 83.5 82.1 1.4 INTERNATIONAL 79.1 77.9 1.2 ATLANTIC 80.1 81.0 -0.9 LATIN AMERICA 77.4 75.3 2.1 PACIFIC 83.5 77.7 5.8 PASSENGERS BOARDED 74,071,641 74,526,233 -0.6 % SYSTEM CARGO TON MILES (000) 1,573,951 1,640,207 -4.0 %
